DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed December 30, 2020 have been fully considered but they are not persuasive. Amendments to the current set of claims, specifically the addition of new limitations “a liquid flowing up through at least a substantial portion of the resin bed and then up through the sensing material contained in the sensing device” among other added limitations to independent Claim 1, have changed the scope of the claimed invention, resulting in a modification of the previous prior art rejection using the same references.
On pages 5-6, Applicant argues that previous anticipatory reference, Morton, (GB 1454654), does not disclose currently amended Claim 1.  However, the Examiner notes that another interpretation of Morton discloses amended Claim 1 as detailed in the prior art rejection below.  The Examiner finds this remark by Applicant unpersuasive as a result.
On page 6, Applicant argues that the rejection of dependent Claim 4 under 35 U.S.C. 103 is moot since Morton allegedly does not disclose independent Claim 1.  The Examiner maintains that a different interpretation of Morton discloses independent Claim 1, so this remark is moot.  Remarks against Claim 5 are also moot since this claim was cancelled.
Applicant summarizes some of the claimed features of the claimed invention and alleges that the claimed invention provides a useful and unexpected contribution to the art over the prior art of record, but does not provide any detailed evidence why.  The Examiner finds this remark unpersuasive as a result.
Abstract
The abstract of the disclosure is objected to because it consists of a run-on sentence that lacks a subject and verb.  The Examiner notes that “comprising” is not proper verb usage in combination with a subject such as “a method”.  Correction is required.  See MPEP § 608.01(b).  The Examiner notes that Applicant states the Abstract is corrected, but does not see a submission of this corrected Abstract.  If the corrected Abstract is submitted again or has been submitted with the appropriate changes, the Examiner will withdraw said objection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships in the preamble, the claimed invention recites “ a method of initiating a water softening system” but it is not clear how the “water” is “softened” in this “process”, or how this “process” gets “initiated” or “started” in the body of the claim.  As a result, the preamble of the claimed invention is considered indefinite.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 & 2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15,691,990 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding Claims 1 & 2 of the instant application, App. No. 15,691,990 (‘990) discloses a method of initiating a water softening system, (See lines 1-6, Claim 1, ‘990; “a water softening system” and “a water softening ion exchange process…for the purpose of the water softening ion exchange process in the resin bed”), the method comprising the steps of: providing a sensing device containing sensing material in a water treatment tank of the water softening system, (See lines 7-11, Claim 1, ‘990; “a sensing 
Additional Disclosures Included:
Claim 2: The method according to claim 1, wherein the sensing material and the actuating means are disposed in the body of the sensing device, (See line 10, lines 14-15, Claim 1, ‘990),  the actuating means is moved between a first position and a second position in response to the change in size of the sensing material to thereby mechanically actuate a switch member, (See lines 16-18, Claim 1, ‘’990), such that when the actuating means is in the first position, the flow of the actuating stream of the liquid is allowed by the switch member to thereby hydraulically actuate operation of the water softening system, (See lines 18-21, Claim 1, ‘990); and when the actuating means is in the second position, the flow of the actuating stream of the liquid is prevented by the switch member, (See lines 22-23, Claim 1, ‘990).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 6-9 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Morton Norwich Products Inc., (“Morton”, GB1454654)
Claims 1-3, 6-9 & 13 are directed to a method of initiating a liquid treatment process, a method type invention group.
Regarding Claims 1-3 & 6-13, Embodiment 1 of Morton discloses a method of initiating a water softening system, (See page 10, lines 41-47), the method comprising the steps of: providing a sensing device containing sensing material in a water treatment tank of the water softening system, (Cartridge 220 inside Treating Tank 230, See Figure 5, and See page 10, lines 48-59), the sensing material being subject to a change in size in response to a composition of a liquid, (Water flows down through Inlet 236 and then through and up Cartridge 220 to Outlet 240, See Figure 5, and See page 3, lines 3-18, and See page 11, lines 62-65, page 12, lines 21-25; Examiner interprets a portion of the cartridge 220 to read upon the sensing material since the cartridge itself will shrink and trigger a response in the system); arranging an actuating means in association with the sensing device, (Adjustment Mechanism 344 of Switch 272, See Figure 5, and See page 11, lines 62-70), the actuating means being movable in response to the change in size of the sensing material in the sensing device, (Switch 272, Valve 330 and Port 332 and Cartridge 220, See Figure 5, See page 11, lines 65-78, page 12, lines 21-30); and allowing a flow of an actuating stream of a liquid in response to a mechanical movement of the actuating means to thereby hydraulically actuate operation of the water softening system, (Diaphragm in Valve 330 opened by Switch 272, See Figure 5, and See page 11, lines 63-86; and Valve 330 closed by Switch 272, See Figure 5, and See page 12, lines 10-34).
Embodiment 1 of Morton does not disclose the sensing device being positioned at a top of the water treatment tank with a body thereof partially embedded in a resin bed of the water treatment tank that the operation of the water softening system is hydraulically actuated without requiring electrical or electronic actuation of the water softening system.
Embodiment 2 of Morton discloses that the operation of the water softening system is hydraulically actuated without requiring electrical or electronic actuation of the water softening system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Embodiment 1 of Morton by incorporating that the operation of the water softening system is hydraulically actuated without requiring electrical or electronic actuation of the water softening system as in Embodiment 2 of Morton such that the apparatus may comprise an all liquid operation sequence, that is a construction in which the flow control valve operating sequence does not depend on electrical, mechanical or like forces for its operation, other than liquid pressure and liquid flow during use”, (See page 3, lines 47-53, Morton), since using “electromechanical switches or relays to actuate the valves in the sequence necessary”…may be “complex and could tend toward unreliable operations”, (See page 2, lines 24-27, Morton).
Modified Morton does not explicitly disclose the sensing device being positioned at a top of the water treatment tank with a body thereof partially embedded in a resin bed of the water treatment tank, or the liquid flowing up through at least a substantial portion of a resin bed and then up through the sensing material contained in the sensing device.
Embodiment 3 of Morton discloses the sensing device being positioned at a top of the water treatment tank with a body thereof partially embedded in a resin bed of the water treatment tank, (Cartridge Body 474 is considered sensing material/device embedded in a resin bed as part of a larger two-part resin bed system including additional Cartridge Body 476, See Figure 10, and See page 14, lines 20-53, Morton).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Morton by incorporating the sensing device being positioned at a top of the water treatment tank with a body thereof partially embedded in a resin bed of the water treatment tank as in Morton so that the water can be treated such that “water having some contaminants which are best removed by a cartridge of a particular type” and “other contaminants or hardness of a type which are best removed by a different type of cartridge”, (See page 13, lines 75-81), in which “both cartridges…are of a type which undergo expansion and contraction upon change of their treating capacity, the sensitivity of the apparatus will be doubled”, (See page 14, lines 46-51, Morton).
Modified Morton does not disclose the liquid flowing up through at least a substantial portion of a resin bed and then up through the sensing material contained in the sensing device.
Embodiment 4 of Morton discloses the liquid flowing up through at least a substantial portion of a resin bed and then up through the sensing material contained in the sensing device, (Arrows of flow down through Tube 402 within Cartridge 384 then through Cartridge 428 and up through Cartridge 384, See Figure 8, See page 13, lines 94-104).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Morton by incorporating the liquid flowing up through at least a substantial portion of a resin bed and then up through the sensing material contained in the sensing device as in Embodiment 4 of Morton because “it is often desired to treat the liquid, first with one cartridge, and then with the other, and accordingly, means must be provided for directing liquid radially through the first cartridge…thereafter through the second cartridge…it being further desirable that flow should be from the layer inlet surface areas on the exteriors of the cartridges for more effective treatment, and to ensure that back flow during regeneration or rinsing is most effective”, (See page 13, lines 82-93, Morton).
Additional Disclosures Included: Claim 2:  The method according to claim 1, wherein the sensing material and the actuating means are provided as a sensing device, the sensing device having a body with the sensing material and the actuating means disposed therein, wherein the actuating means moved between a first position and a second position in response to the change in size of the sensing material to thereby mechanically actuate a switch member, such that when the actuating means is in the first position, flow of the actuating stream of the liquid is allowed by the switch member to thereby hydraulically actuate operation of the liquid treatment system, (Diaphragm in Valve 330 opened by Switch 272, See Figure 5, and See page 11, lines 63-86); and when the actuating means is in the second position, flow of the actuating stream of the liquid is prevented by the switch member, (Valve 330 closed by Switch 272, See Figure 5, and See page 12, lines 10-34).  Claim 3:  The method according to claim 2, wherein the switch member is moved to an open position to thereby allow flow of the actuating stream when the actuating means is in the first position, (Diaphragm in Valve 330 opened by Switch 272, See Figure 5, and See page 11, lines 63-86), and the switch member is moved to a closed position to thereby prevent flow of the actuating stream when the actuating means is in the second position, (Valve 330 closed by Switch 272, See Figure 5, and See page 12, lines 10-34).   Claim 6:  The method according to claim 2, wherein a liquid inlet of the body receives the liquid when the sensing device is in a first operation, (Inlet 302 of Valve 298, See Figures 5 & 7, and See page 11, lines 109-112), and ejects the liquid when the sensing device is in a second operation, (See page 12, lines 16-21).  Claim 7:  The method according to claim 6, wherein a liquid outlet of the body ejects the liquid when the sensing device is in the first operation, (Passage 246 to Passage 292 in Apparatus 218, See Figure 5, and See page 10, lines 97-110), and receives the liquid when the sensing device is in the second operation, (See page 10, lines 110-115, See page 12, lines 16-34).  Claim 8:  The method according to claim 7, wherein the liquid inlet is provided at a lower position relative to the liquid outlet, (Passages 246/248 are positioned lower vertically than Opening 292 to Passage 236, See Figure 5).  Claim 9:  The method according to claim 6, wherein the liquid inlet is provided on or below an upper surface of a treatment column of the liquid treatment system, (Passage 236 is located next to top surface of Cartridge 224, See Figure 5).  Claim 13: The method according to claim 9, wherein the sensing device operated to actuate regeneration of the treatment column when the actuating means is in the first position, (Apparatus 218 and Cartridge 220, and Diaphragm in Valve 330 opened by Switch 272, See Figure 5, and See page 11, lines 63-86).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morton Norwich Products Inc., (“Morton”, GB1454654), in view of Spiegl, (US 4,332,678).
Claim 4 is directed to a method of initiating a liquid treatment process, a method type invention group.
Regarding Claim 4, modified Morton discloses the method according to claim 3, wherein the actuating means comprises an actuating member operable with the switch member, (Mechanism 344 and Switch 272, See Figure 5, and See page 11, lines 65-68), but does not disclose wherein the actuating member is provided with a first magnetic member adapted to magnetically interact with a second magnetic member provided at the switch member, such that the switch member operates in response to movement of the actuating member.
Spiegl discloses a method with a sensing device, (See Abstract, Spiegl), wherein the actuating member is provided with a first magnetic member adapted to magnetically interact with a second magnetic member provided at the switch member, such that the switch member operates in response to movement of the actuating member, (Permanent Magnet 142 and Magnetic Actuatable Electric Switch 143, See Figure 13, and See column 12, lines 32-49, Spiegl). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Morton by incorporating wherein the actuating member is provided with a first magnetic member adapted to magnetically interact with a second magnetic member provided at the switch member, such that the switch member operates in response to movement of the actuating member as in Spiegl so that it “eliminates the necessity of a housing lead-through, the sealing-off of which is always difficult”, (See column 3, lines 50-53, Morton), and also so that the switch itself is arranged such that it “lies in an atmosphere of protective gas and cannot corrode in more or less salty water and is actuatable without contact”, (See column 5, lines 29-32, Spiegl), both of which will make the system more reliable as desired by Morton, (See page 1, lines 81-86, and page 2, lines 22-30, Morton).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891.  The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M PEO/Primary Examiner, Art Unit 1779